Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 1 August 2022 has been entered. Claims 1-6 and 8-20 are pending, of which claims 15-20 are withdrawn from consideration. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 13 May 2022, except for any objections and/or rejections under 35 USC 112 repeated below.
		Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
In response to the Applicant’s request that the examiner consider the IDS filed 14 June 2022, the examiner notes that the Advisory Action mailed 15 July 2022 indicated that the IDS filed 14 June 2022 has been considered. 
Specification
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide proper antecedent basis for “a preliminary edge” as recited in claim 1 at line 3, “a first horizontal connector” as recited in claim 8, “a first connector” as recited in claim 9, and “a second horizontal connector” as recited in claim 10.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 1 at lines 3-5 recites, “a stage on which are disposed a preliminary stacked body having a preliminary edge extending in an extension direction and a carrier substrate which extends further than the preliminary edge of the preliminary stacked body”. This recitation should read – a stage on which are disposed a preliminary stacked body and a carrier substrate, the preliminary stacked body having a preliminary edge, the preliminary edge extending in an extension direction, and [[a]] the carrier substrate extending further than the preliminary edge of the preliminary stacked body – in order to more clearly indicate that the carrier substrate is disposed on the stage rather than being a part of the preliminary stacked body, as well as to indicate that the preliminary edge and not the preliminary stacked body extends in the extension direction.  
Claim 9 introduces “a first connector” in addition to the previously introduced “first horizontal connector”. The recitation of “a first connector” should be given a unique name to avoid any potential for confusion with the “first horizontal connector”. For example, the examiner suggests reciting “a cutter connector” or “a first transverse connector” so that this connector has a unique name. Whatever name the Applicant selects, the specification should provide an antecedent basis for the claim terminology.
Claim 13 at the final line recites, “the preliminary stacked body which is outside of the cut stacked body”. This recitation should read -- the preliminary stacked body, wherein the cut portion 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear whether each or any of the “preliminary stacked body”, the “carrier substrate”, and the “cut stacked body” is being expressly claimed, or whether at least some of these structures are introduced merely as unclaimed workpieces. First, in support of none of the “preliminary stacked body”, the “carrier substrate”, and the “cut stacked body” being expressly claimed, the preamble of the claim recites, “A cutting apparatus comprising:”. If a workpiece were also being claimed, the preamble would be expected to indicate that both the cutting apparatus and the workpiece are being claimed, such as by reciting, ‘A combination including a cutting apparatus and a workpiece supported by the cutting apparatus’ or similar. Further, as disclosed in the present specification, the cutting apparatus “100” includes a stage configured to support a carrier substrate and a preliminary stacked body (see Fig. 5, where the cutting apparatus “100” is illustrated without any workpiece), but the cutting apparatus “100” itself does not include the carrier substrate and the preliminary stacked body. Instead, the cutting apparatus “100” as disclosed is only intended for use with the carrier substrate and the preliminary stacked body. Therefore, the preamble and present specification suggest that only the cutting apparatus is being claimed, and that the “preliminary stacked body”, the “carrier substrate”, and the “cut stacked body” are introduced as unclaimed workpieces. On the other hand, in support of the “preliminary stacked body” and the “carrier substrate” being expressly claimed, claim 1 at lines 3-4 recites, “a stage on which are disposed a preliminary stacked body … and a carrier substrate”. The language “are disposed” suggests that the preliminary stacked body and carrier substrate must actually be on the stage (as opposed to alternative language such as “a stage configured to support a preliminary stacked body and a carrier substrate”, which would indicate that the preliminary stacked body and carrier substrate are not being claimed). Further in support of the “preliminary stacked body” and the “carrier substrate” being expressly claimed, claim 1 at lines 4-6 requires that the carrier substrate “extends further than the preliminary edge of the preliminary stacked body, wherein the carrier substrate is disposed between the stage and the preliminary stacked body”. Since the claim expressly describes features of the preliminary stacked body and carrier substrate, and since the only way to determine if these features are satisfied is to actually require the preliminary stacked body and carrier substrate as part of the cutting apparatus, these recitations suggest that the preliminary stacked body and carrier substrate are required by the claim and are not merely unclaimed workpieces. Indeed, if the preliminary stacked body and carrier substrate are not interpreted as expressly claimed, then the recitations that the carrier substrate “extends further than the preliminary edge of the preliminary stacked body, wherein the carrier substrate is disposed between the stage and the preliminary stacked body” are indefinite because whether or not the features are satisfied cannot be determined. Still further, even if the claim is interpreted the “preliminary stacked body” and the “carrier substrate” being expressly claimed, the claim is nonetheless indefinite because it is unclear whether the preliminary stacked body must be cut to define “a cut stacked body as a portion of the preliminary stacked body, the cut stacked body having an edge extending in the extension direction” as recited in lines 11-13. On the one hand, lines 11-12 recites, “wherein movement of the cutter along the extension direction cuts the preliminary stacked body and defines a cut stacked body”. Because this recitation is describing a function of the cutter (i.e., “movement of the cutter” is functional language), the recitation suggests that the cutter of the claimed cutting apparatus must merely be capable of movement that cuts the preliminary stacked body to produce the cut stacked body. Thus, because the cut stacked body is introduced only as a result of a functional capability of the cutter, the language of lines 11-12 suggests that the cut stacked body is not actually being claimed, but that instead the claim requires the capability for the cutter to move to produce the cut stacked body. On the other hand, line 13 expressly requires that the cut stacked body has an “edge extending in the extension direction”, and then the claim later recites various features in relation to the edge of the cut stacked body (see, e.g., lines 16-17 requiring that the first detaching tool “is movable in a direction forming a first acute angle with the edge of the cut stacked body” and lines 20-21 requiring that the second “is movable in a direction parallel to the edge of the cut stacked body”). Since the claim describes features of the first and second detaching tools in relation to the geometry of the cut stacked body, the claim suggests that the cut stacked body is actually required. If there is no cut stacked body, then there is no way to determine whether the first and second detaching tools move in the required directions. As such it is unclear whether the claim requires that the cut stacked body is cut from the preliminary stacked body, or whether the claim merely requires the ability of the cutter to cut the preliminary stacked body to form the cut stacked body. Finally, if the cut stacked body is not required by the claim, the recitations regarding the movable directions of the first and second detaching tools at lines 16-17 and 20-21, respectively, are indefinite because there is no edge of the cut stacked body relative to which a comparison of the movable directions can be made. 
The examiner offers two suggestions. First, if the Applicant intends to claim the preliminary stacked body, the carrier substrate, and/or the cut stacked body, then the Applicant should amend the preamble to be directed to more than merely a cutting apparatus, and should also amend the claim to expressly introduce the preliminary stacked body, the carrier substrate, and/or the cut stacked body. For example, if the claim were to recite, “A combination including a cutting apparatus and a workpiece supported by the cutting apparatus, wherein the workpiece comprises: a carrier substrate and a preliminary stacked body, wherein the preliminary stacked body includes a cut line within an interior of the preliminary stacked body such that the cut line defines a cut stacked body as a portion of the preliminary stacked body, wherein [describe any other features of the preliminary stacked body, the carrier substrate, and/or the cut stacked body]; the cutting apparatus comprising [describe features of the cutting apparatus]”, then it would be clear that each of the preliminary stacked body, the carrier substrate, and the cut stacked body are required by the claim. Second, if the Applicant does not intend to claim the preliminary stacked body, the carrier substrate, and/or the cut stacked body, then the claim should be amended to avoid expressly reciting features of the preliminary stacked body, the carrier substrate, and/or the cut stacked body, as well as to avoid describing features of the claimed cutting apparatus in a manner that depends on the geometry of the unclaimed preliminary stacked body, carrier substrate, and/or cut stacked body. For example, instead of reciting “on which are disposed” at line 3, the stage can be described “a stage configured to support a preliminary stacked body and a carrier substrate”, where the language ‘configured to’ indicates that the preliminary stacked body and carrier substrate are not actually claimed. As another example, the detaching tools’ movement directions can be defined in relation to a direction in which the cutter is movable, rather than in relation to an edge of the unclaimed cut stacked body. 
For examination purposes, the examiner interprets claim 1 as the preliminary stacked body, the carrier substrate, and the cut stacked body as being unclaimed workpieces.
Additionally, to the extent that claim 1 does not expressly claim the preliminary stacked body, the carrier substrate, and the cut stacked body, any dependent claim that recites one or more structures of the claimed cutting apparatus in a manner that depends on a structure of the preliminary stacked body, the carrier substrate, or the cut stacked body is indefinite. As one such example, claim 3 is indefinite if no cut stacked body is expressly claimed because it cannot be determined whether or not the first detaching unit is adjacent to the corner of the cut stacked body. Indeed, the claimed cutting apparatus is usable with a circular cut stacked body that has no corners such that regardless of the position of the first detaching unit, the first detaching unit is not adjacent to a corner of the cut stacked body. As a second example, claim 4 is indefinite if no cut stacked body is required because the direction in which the first detaching tool is movable cannot be determined. As a third example, claim 13 is indefinite if no cut stacked body is claimed because, without any cut stacked body, it cannot be determined if the inclined portion is “corresponding to the cut portion of the preliminary stacked body which is outside the cut stacked body”. As noted above, for examination purposes, the examiner interprets claim 1 as not requiring the cut stacked body being cut into the preliminary stacked body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0122427 A1 to Koo et al. in view of US Pat. No. 7,713,368 B2 to Yoshioka et al.
Regarding claim 1, Koo discloses a cutting apparatus 1000 comprising: 
a stage 200 on which are disposed a preliminary stacked body 300 (see Figs. 1 and 4; note that body 300 is properly considered as a ‘preliminary stacked body’ because the present specification at paragraph 66 discloses that a single layer is sufficient to be considered as a ‘preliminary stacked body’) having a preliminary edge (an edge along edge 330 as shown in Fig. 1) extending in an extension direction (the extension direction being in the direction of D5 as seen in Fig. 1; hereinafter referred to as ‘extension direction D5’) and a carrier substrate 400 which extends further than the preliminary edge of the preliminary stacked body 300 (see Fig. 1), wherein the carrier substrate 400 is disposed between the stage 200 and the preliminary stacked body 300 (see Figs. 1 and 4); 
a cutter 610 which is adjacent to the stage 200 (see Fig. 8A and paragraph 78) and movable along the extension direction D5 of the preliminary edge of the preliminary stacked body 300 (see Fig. 8B, where the direction that the cutter 610 moves from the phantom position to the solid position is along the extension direction D5), wherein movement of the cutter 610 along the extension direction cuts the preliminary stacked body 300 and defines a cut stacked body as a portion of the preliminary stacked body 300, the cut stacked body having an edge extending in the extension direction (as best understood, this is an intended use recitation of the apparatus of Koo, noting that the cutter 610 of Koo is moveable to cut a cut preliminary stacked body to form a cut stacked body as is evident from comparing the position of the cutter 610 in Figs. 8A and 8B, and also as is evident from the location of the cut line alone axis D1-D4 in Fig. 8C, where the this feature is satisfied due to the movement of the cutter 610 relative to the preliminary stacked body 300; the cut stacked body is between the end 330 of the preliminary stacked body and the position of the cutter 610 along the axis D1 relative to Fig. 8C; note that the particular structure that is cut – i.e., whether the carrier substrate 400 or the preliminary stacked body 300 is cut – depends on the position of the inverting unit 620 as well as the geometry of the particular workpiece being cut, such that the cutter 610 of Koo cuts the preliminary stacked body 300 when the cutter 610 is activated with the preliminary stacked body 300 oriented as illustrated in Fig. 8A, for example if the cutter 610 is operated without first inverting the workpiece; as another example, even if the workpiece is inverted, the preliminary stacked body is cut if a workpiece is provided where the combination of the preliminary stacked body and the carrier substrate has the same thickness as the illustrated carrier substrate, such that the cutting operation shown in Fig. 8C of Koo will cut both the preliminary substrate and the carrier substrate; note also that claim 1 is an apparatus claim, rather than a method claim, and thus the issue at hand is the structure required by claim 1, rather than the manner in which the structure is operated, such that Koo need not actually disclose cutting the preliminary stacked body); 
a first detaching tool 100 which is movable (by the moving unit described in paragraph 57), wherein the first detaching tool 100 contacts an upper surface of the cut stacked body (see Fig. 5B, where the entire preliminary stacked body 300 is shown in contact with the tool 100, where the cut stacked body is a portion of the preliminary stacked body 300), in detaching of the cut stacked body from the carrier substrate 200 (compare Figs. 5A and 5B; the cut stacked body is permitted to be removed with the preliminary stacked body 300); and 
a second detaching tool 500 which is movable in a direction parallel the edge of the cut stacked body (i.e., parallel to the extension direction D5 as can be seen by comparing Figs. 7A and 7B, where the extension direction D5 is the direction in which the cutter 610 moves as noted above) and is inserted between the cut stacked body 300 and the carrier substrate 400, in the detaching of the cut stacked body from the carrier substrate 400 (see Fig. 7A; e.g., the cut stacked body can be at the end 330 shown in Fig. 8A as explained above).
	Regarding claim 3, Koo discloses that within the cut stacked body, the edge of the cut stacked body extends in the extension direction D5 from a corner of the cut stacked body (see Fig. 8A, where the edge of the cut stacked body is an edge parallel to the axis D2-D5 adjacent end 330 of the preliminary stacked body 300 – this edge has a corner where the edge meets the side of the preliminary stacked body 300), and the first detaching tool 100 is arranged adjacent to the corner of the cut stacked body (see Fig. 5B – the first detaching tool 100 is movable, and in at least one position the detaching tool 100 is adjacent to the corner of the cut stacked body, which interpretation appears consistent with the present disclosure where the first detaching tool is not always adjacent to the corner). 
Regarding claim 4, Koo discloses that the first detaching tool 100 is movable (see paragraph 57), and the first detaching tool 100 in contact with the cut stacked body is moved in the detaching of the cut stacked body from the carrier substrate 400 (compare Figs. 5A and 5B).
Regarding claim 5, Koo discloses that the second detaching tool 500 protrudes in  direction intersecting the extension direction D5 (see Fig. 7B) and is movable from the corner of the cut stacked body and in the extension direction D5 along the edge of the cut stacked body (compare Figs. 7A and 7B; note that the extension direction is interpreted as extending in both directions D2 and D5), and the second detaching tool 500 inserted between the cut stacked body and the carrier substrate 400 is moved along the edge of the cut stacked body, in the detaching of the cut stacked body from the carrier substrate 400 (compare Figs. 7A and 7B; note that ‘in the detaching’ includes detaching the corner of the upper substrate from the carrier substrate 400 as is shown in Fig. 7A).
Regarding claim 12, Koo discloses that the stage 200 comprises a plurality of vacuum holes 222 with which the carrier substrate 400 and the preliminary stacked body are maintained on the stage 200 (see Fig. 1 and paragraph 43).
Koo fails to explicitly describe how its moving unit moves the first detaching tool. As a result, Koo fails to disclose that the first detaching tool is movable in a direction forming a first acute angle with the edge of the cut stacked body as required by claim 1. Koo also fails to disclose that the first detaching tool is movable from the corner of the cut stacked body and in a line along the direction forming the first acute angle with the edge of the cut stacked body, and that the first detaching tool is moved in the line along the direction forming the first acute angle with the edge of the cut stacked body, both as required by claim 4.
Yoshioka, however, teaches a first detaching tool 13 that is movable by a multi-articulated robot RB having a plurality of joints (see Fig. 9 and col. 2, lines 13-14), and Yoshioka teaches that the robot RB moves the first detaching tool 13 at an angle to two perpendicular directions X and Y, where the directions X and Y together define a plane of a support surface of a stage 20 (see Fig. 9 showing the detaching tool 13 moving at an angle to both directions X and Y; see also col. 6, lines 9-14). Thus, by providing a multi-articulated robot arm for moving the first detaching tool, the first detaching tool is movable in a direction that forms an acute angle relative to each direction defined by a stage.
	Thus, although Koo fails to disclose the details of its moving unit for moving the first detaching tool in sufficient detail to determine the direction in which the first detaching tool is movable, Yoshioka teaches a robot arm that serves as a moving unit for moving a first detaching tool. One of ordinary skill in the art could have a providing a robot arm as taught by Yoshioka as the moving unit for the first detaching tool of Koo by known methods (such as providing the first detaching tool as an end effector for the robot arm), and in combination each element merely would have performed the same function as it did separately – the first detaching tool continues to remove a material from the work, and the robot arm continues to move a first detaching tool. One of ordinary skill in the art would have recognized that the results of this combination were predictable because Koo teaches that its first detaching tool is movable by some generic ‘moving unit’ and because Yoshioka teaches that its robot arm moves a first detaching tool. Thus, this modification is obvious under KSR Rationale A – Combining prior art elements according to known methods to yield predictable results. Still further, this modification is advantageous because it allows the first detaching tool of Koo to be reoriented relative to the work by the robot arm, which allow for more versatility of the peeling operation depending on the geometry of the particular work to be peeled, and which also allows for initiating a rolling action at a corner of the work where less force is required to initial the peeling action (less force is required due to less surface area being removed initially at a corner compared to along an entire edge; Yoshioka recognizes that peeling force is a function of the width of the portion being peeled at col. 1, lines 39-53). With this modification, the first detaching tool is movable in the manner required by claims 1 and 4 because the robot arm can move the first detaching tool any desired angle.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Yoshioka as applied to claim 1 above, and further in view of Yoshioka.
	Regarding claim 2, Koo, as modified, discloses that the stage 200 has a planar shape (see the planar shape of the upper surface of the stage in Fig. 1 of Koo).
Koo, as modified, fails to disclose that the stage is rotatable with respect to a center of the planar shape as required by claim 2.
Yoshioka, though, teaches a stage 20 that is rotatable with respect to a center of a planar shape of the stage 20 (compare the rotational positions of the stage 20 in Figs. 7 and 8). Yoshioka teaches that providing a rotatable stage is advantageous because the stage and detaching tool can perform a zigzag movement relative to one another, which reduces peeling width and thus reduces peeling force, which in turn reduces the likelihood of the work breaking (see col. 2, lines 43-53).
Therefore, it would have been obvious to one of ordinary skill in the art to make the stage of Koo, as modified, rotatable about its center in view of the teachings of Yoshioka. This modification is advantageous in order to provide a zigzag movement during peeling, which reduces peeling force and in turn reduces the likelihood of work breakage.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Yoshioka as applied to claim 1 above, and further in view of EP 3 120 971 A1 to Martin.
	Regarding claim 6, Koo, as modified, discloses that the cutter 610 comprises a scribing tool 610 (see paragraph 78).
	Koo, as modified, fails to disclose that the scribing tool is a scribing wheel as required by claim 6.
	Martin teaches a scribing wheel 17, and a cutter 1 that comprises the scribing wheel 17 and further comprising a suction unit 15 that follows the scribing wheel 17 along a moving direction of the cutter 1 to remove fragments of cut work (when the cutter 1 moves along the bridge 2; see Figs. 2 and 3; see also paragraph 42). Martin teaches that providing the suction unit is advantageous in order to absorb and remove cut parts of the work to keep the surface of the work and the stage clean (see paragraphs 42 and 57).
	First, it would have been obvious to one of ordinary skill in the art substitute a scribing wheel as taught by Martin for the scribing tool of Koo, as modified. Koo, as modified, differs from the claim by disclosing a scribing tool that is a blade instead of a scribing tool that is a wheel as claimed. Martin, though, teaches that a scribing wheel and its function of scribing are known in the art. One of ordinary skill in the art could have substituted a scribing wheel as taught by Martin for the scribing tool of Koo, as modified, and the results of this substitution would have been predictable because the function of the tool is unchanged – the tool continues to perform a scribing operation. Still further, an advantage of this substitution is that a scribing wheel is rotatable to present different portions of its circumference as the cutting portion, such that no single portion of the scribing wheel is used for all cutting. Thus, unlike the scribing tool of Koo, as modified, which only has a single edge portion that performs scribing, the scribing wheel is Martin distributes the scribing action around its entire circumference, thus extending the life of the scribing wheel compared to a merely linearly moving scribing tool. As a result, this modification is further advantageous in order to increase the lifespan of the scribing wheel because the wheel performs cutting using its entire circumference. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Yoshioka as applied to claim 1 above, and further in view of US Pat. No. 8,409,973 B2 to Chida et al.
Regarding claim 13, Koo, as modified, discloses that the movement of the cutter 610 along the extension direction D5 further defines a cut portion of the preliminary stacked body 300 (the cut portion being a portion between the end 330 and the cut line defined by movement of the cutter 610; i.e., the cut portion is the portion of the preliminary stacked body 300 excluding the cut stacked body; once again, the claim is directed to an apparatus rather than a method, and therefore Koo, as modified, need not explicitly disclose cutting the preliminary stacked body), the cut portion outside of the cut stacked body (the cut portion is separated form the cut stacked body by the cut line defined by movement of the cutter 610); the stage 200 further comprises a central portion corresponding to the cut stacked body (see Fig. 1 of Koo, noting that this recitation on the particular location of the cut stacked body) and having a flat surface (see Fig. 1 of Koo).
Koo, as modified, fails to disclose that the stage comprises an inclined portion extended from the central portion and corresponding to the cut portion of the preliminary stacked body 300 which is outside of the cut stacked body as required by claim 13.
Chida, though, teaches a stage 701 (see Fig. 22, e.g.) having an inclined portion 706 extending from a central portion (having holes 702 in Fig. 22) and corresponding to a portion of a preliminary stacked body outside of a cut stacked body (see Fig. 17A, noting that the recitation ‘outside of a cut stacked body’ depends on the how the preliminary stacked body is cut). Chida teaches that providing the inclined portion is advantageous in order to provide a space between the stage and the work for a detaching unit to access the work (see col. 4, lines 21-26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the stage of Koo, as modified, with an inclined portion extended from the central portion as taught by Chida in order to provide additional space for the second detaching unit to access the workpiece. In regards to the requirement that the inclined portion ‘correspond[s] to the cut portion of the preliminary stacked body which is outside the cut stacked body’, this feature is met by Koo, as further modified by Chida, due to the inclined portion being at an edge of the preliminary stage and at an edge of the preliminary body. Again, as best as can be determined, the claim does not require the workpiece. 
Claims Not Subject to Prior Art Rejection
Claims 8-11 and 14 are not subject to any prior art rejection under 35 USC 102 or 103; however, no determination of allowability can be made in view of the issues raised under 35 USC 112 as discussed above.
Response to Arguments
Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive. First, in regards to objections to the specification for failing to provide an antecedent basis for claim terminology, the Applicant asserts that the specification describes first and second horizontal moving units 172 and 174 that provide an antecedent basis for the claimed terminology.
This argument is not persuasive. The exact same name used in the claims should be included in the specification. As MPEP 608.01(o) explains, “While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims.” Therefore, each and every term used in the present claims should have a clear antecedent basis in the specification. A reader should be able to locate the exact terminology used in the claims (e.g., by performing a keyword search). As an example pertinent to the present case, if the Applicant intends to “first horizontal movement unit 172” to be the first horizontal connector, then the Applicant should amend the specification by including a phrase such as -- (also referred to as “a first horizontal connector”) – immediately after a description of the first horizontal movement unit. In summary, the Applicant’s argument is not persuasive because the same terminology used in the claims is not used in the specification.
The Applicant does not make any argument regarding rejections under 35 USC 112(b), instead merely asserting that, “Claims 1 and 7-10 are hereinabove amended to recite sufficient structure and to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention”. The Applicant’s amendments, however, do not address each issue raised under 35 USC 112(b), and the Applicant’s arguments amount to a mere allegation of definiteness rather than any argument pointing out any supposed errors in the rejection. As such, the Applicant’s assertion that the amendments have overcome each and every rejection under 35 USC 112(b) is not persuasive. 
Turning to the rejections of claim 1 under 35 USC 103, the Applicant argues beginning at page 10 of the Remarks that Koo does not discloses cutting the carrier substrate 400, rather than the preliminary stacked body 300. As such, the Applicant argues that Koo fails to disclose the feature of “movement of the cutter along the extension direction cuts the preliminary stacked body and defines a cut stacked body as a portion of the preliminary cut stacked body, the cut stacked body having an edge extending in the extension direction” as required by claim 1.
The Applicant’s argument is not persuasive. Initially, claim 1 is an apparatus claim, rather than a method claim. The issue at hand is not whether Koo, as modified, discloses the particular mode of operation recited in claim 1, but rather whether Koo, as modified, discloses all the structural limitations of claim 1. See MPEP 2114(II), which is entitled ‘Manner of Operating the Device Does Not Differentiate Apparatus Claim From the Prior Art’, and which explains that, “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” This passage is applicable to the present case, where Koo as modified discloses all the structural limitations required by the claim, and the Applicant’s argument is merely in relation to the manner in which the device is operated. Koo, as modified, teaches all the structural limitations required by the claim. For example, the cutter 610 of Koo can be actuated without inverting the workpiece combination of the preliminary stacked body 300 and the carrier substrate 400, since Koo does not disclose that the cutter is only actuatable when the workpiece is inverted or that the workpiece must necessarily be inverted. Indeed, Koo actually states that, “The first support 621 and the second support 622 may then invert the flexible display panel 300 and the substrate 400,” at paragraph 83, where “may” indicates that the workpiece is optionally inverted.  As is evident from Fig. 8C of Koo, if the workpiece is not inverted, then the preliminary stacked body 300 is cut. For example, if the cutter 610 is actuated with the work oriented as shown in Fig. 8A of Koo, then the preliminary stacked body 300 is cut by the cutter 610. The difference between Koo, as modified, and claim 1 is therefore merely the manner in which the device is operated. As another example, a workpiece having different geometry than the workpiece explicitly illustrated by Koo can be provided. If a workpiece is provided where the combination of the preliminary stacked body and the carrier substrate has the same thickness as the illustrated carrier substrate, then the cutting operation shown in Fig. 8C of Koo will cut both the preliminary substrate and the carrier substrate (even if the cutter first contacts the carrier substrate – the depth of cut remains unchanged and therefore cuts through the entirety of the thinner workpiece). The Applicant’s arguments are related to the manner in which the device is operated, including whether or not the workpiece is inverted during cutting and also including the particular geometry of the workpiece, rather than a structural difference between the claimed apparatus and that of Koo, as modified. As such, the Applicant’s arguments are not persuasive. Still further, the Applicant does not argue that Koo, as modified, is incapable of the cutter 610 of Koo cutting the preliminary stacked body, instead arguing that Koo does not explicitly disclose this operation. The Applicant fails to address the rejection at hand, which explains various modes of operation in which the device of Koo does cut the preliminary stacked body. As such, the rejection remains proper. 
Still further, the Applicant’s argument is also not persuasive because it is unclear whether the workpiece is actually claimed. The Applicant’s arguments assume some particular workpiece is provided, but as best as can be determined the workpiece is not claimed. The portion of the workpiece that is cut depends on the geometry of the workpiece. As explained above, if a workpiece including both a carrier substrate and a preliminary stacked body is provided, where the entire workpiece has the geometry of the illustrated substrate ‘400’, then the cutting operation illustrated in Fig. 8C of Koo cuts the preliminary stacked body of this geometry of workpiece. As such, the issue of whether or not the workpiece is claimed is particularly important in the present case, since the manner of operation of the device as recited in claim 1 depends on the particular geometry of the workpiece. 
The examiner would welcome an interview to further discuss the issue of whether or not the workpiece is claimed. The examiner additionally provides suggestions above to aid the Applicant in more clearly indicating whether claim 1 requires or does not require the workpiece. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724